Citation Nr: 1821886	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  04-37 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than panic disorder, to include as secondary to service-connected bilateral foot and thoracolumbar spine disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.L. Bernal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1980 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In May 2008, the Veteran appeared at a Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  The VLJ who conducted the May 2008 hearing is no longer with the Board.  The Veteran was notified in March 2013.  The Veteran withdrew his request for a second hearing in an August 2016 written statement.  See 38 C.F.R. § 20.704(e) (2017).

This case was most recently before the Board in August 2017, at which time it was remanded for further development.  The case was also remanded in December 2016, February 2015, June 2013, November 2011, April 2010, and August 2008.  It is now ready for adjudication.


FINDING OF FACT

The Veteran's current acquired psychiatric disorder, diagnosed as depression, was not shown in service, is not causally or etiologically related to service, and was not caused by or permanently worsened in severity by a service-connected disability.


CONCLUSION OF LAW

An acquired psychiatric disorder, other than panic disorder, was not incurred in service nor is it proximately due to, aggravated by, or the result of a service-connected disability.  38 U.S.C. §§ 1110, 1111, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

As an initial matter, the Veteran is already service-connected for a panic disorder and agoraphobia.  He now separately claims depression.  While the weight of the medical evidence does not reflects a diagnosis of depression, he was ultimately diagnosed with an unspecified depressive disorder at a March 2017 VA examination.  Giving the Veteran the benefit of the doubt, a current diagnosis of depression has been shown.  

However, depression was not shown in service. As such, entitlement presumptively based on an in-service chronic disease or injury is not warranted.  Moreover, depression is not listed as chronic diseases under 38 C.F.R. §§ 3.307, 3.309(a); therefore, analysis under continuity of symptomatology is not for application.  Further, depression is not one of the enumerated disorders listed as entitled to the one-year presumption, so no further discuss of that theory of entitlement is warranted.  Nonetheless, the Veteran has asserted that depression is secondary to a service-connected disability so entitlement to service connection on a secondary basis, as well direct service connection, will be discussed below.

With respect to direct service-connection, the evidence does not reflect in-service complaints or symptoms of depression.  The separation examination reflects a normal psychiatric evaluation.  As the second element (in-service incurrence) is not shown with respect to depression, the claim for direct service connection is denied.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  

With respect to secondary service-connection, there is evidence of a current disability (depression has been diagnosed) and evidence of a service-connected disability (he is service-connected for pes planus, hallux valgus, back strain, and pseudofolliculitis barbae); therefore, the first two elements of secondary service-connection have been met.  As to the third element - nexus evidence establishing a connection between the service-connected disability and the current disability - the claim fails.

Evidence in support of the claim includes a December 2005 statement from Dr. K.S. indicating that the Veteran had been under his care for treatment for depression and panic attacks since July 2004.  Dr. S. indicated that the Veteran felt that his depression was directly related to his service-connected foot disorder and the resulting pain he experienced on a daily basis.  However, the Board places less probative weight on this evidence as Dr. S. himself did not render an opinion but rather simply reported what the Veteran's opinion.  In May 2008, the Veteran testified at a Travel Board hearing that he felt that his depressive symptoms were caused by his service-connected disabilities due to the pain that they caused him.

Evidence weighing against the claim includes a March 2017 VA examination, undertaken to specifically address the issue.  The examiner diagnosed an unspecified depressive disorder but concluded that the disorder was not manifested in or related to service.  As a rationale, the examiner noted that the Veteran had a long psychiatric history but did not report depressive symptoms until September 2013 which were attributed to work-related stress.  The examiner further noted that the Veteran had opportunities throughout the years to report his symptoms but had specifically denied depression until 2013.  

The examiner further opined that the Veteran's unspecified depressive disorder was not caused or aggravated by his service-connected disabilities, including bilateral foot disability and thoracic spine.  While the examiner noted that it was possible that medical issues may lead to depression, there was no indication of such in this case, as it was work-related stress which caused the depression.  

In an October 2017 addendum, the VA physician noted that the claims file, along with the remand instructions, were reviewed.  The physician opined that, other than the Veteran's statements at his May 2008 hearing, there was no evidence to support the claim that the unspecified depressive disorder was related to active service, or that the unspecified depressive disorder was caused by the Veteran's service-connected bilateral foot disability and/or thoracic spine, or that the unspecified depressive disorder has been aggravated by the service-connected bilateral foot disability and/or thoracic spine.  

The physician emphasized that the first diagnosis of depression was related difficulties at work as he was being accused of sexual harassment.  A subsequent note supported that depression was related to work at the Veteran's mood had improved as the work place discord had resolved.  

The Board places significant probative value on the VA examination and subsequent addendum opinion undertaken specifically to address the issue on appeal.  The examination was adequate for evaluation purposes.  Specifically, the Veteran reported depression since service and related to his service-connected disabilities.  The examiner reviewed the VA clinical records, the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  

Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Therefore, the VA examiner's opinion is of great probative value.

The Board has considered the Veteran's lay statements and sworn testimony that depression is either directly related to service or due to his service-connected disabilities.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer an opinion as to the etiology of his current diagnosis of depression due to the medical complexity of the matter involved.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462.   

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the examination report, the addendum opinion, and clinical findings than to his statements.  

In light of the above discussion, the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for an acquired psychiatric disorder, other than panic disorder, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


